In an action to recover damages for medical malpractice, etc., the defendant David Dragutsky appeals from an order of the Supreme Court, Kings County (Spodek, J.), dated June 4, 1993, which denied his motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion for summary judgment. There are questions of fact regarding the appellant’s role and responsibilities in providing for the infant plaintiffs care which preclude the grant of summary judgment (see, Alvarez v Prospect Hosp., 68 NY2d 320). Bracken, J. P., Copertino, Joy and Friedmann, JJ., concur.